DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed July 28, 2021 has been entered.  Claims 1-19 and 21 remain pending in the application.  Some of the previous objections to claims 1-20 are withdrawn in light of applicant's amendment to claims 1, 2, 13, 15 and 20.  The previous 35 USC 112 rejections of claims 8, 10-12, 14 and 20 are withdrawn in light of applicant’s amendment to claims 8, 10-12, 14 and 20.	
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
it is in single sentence claim format.  The examiner notes that the abstract filed July 28, 2021 appears to be identical to the abstract originally filed.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-12 are objected to because of the following informalities: 
In claim 1 line 5, “one of the first features” would be clearer if written as --a first feature--.
In claim 3 line 2, “the first features” should be changed to --the first features of the plurality of first features-- since this is what was previously recited.
In claim 3 line 3, “second features” should be changed to --second features of the plurality of second features-- since this is what was previously recited.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 17-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein the planar surface, the plurality of first features and the plurality of second features are formed from a single material in a molding operation” 
Claim 17 recites that “the planar surface and the plurality of feature pairs are formed form a single material” but claim 1 already recites that the planar surface and the plurality of feature pairs are formed form “a material”.  It is unclear if the material in claim 13 is the same or different to the material recited in claim 17.  The examiner notes that in further interpreting the claims, it is assumed that they are the same and that “a single material” in claim 17 line 2 should be changed to --the material--.  Similarly, in claim 18 and 19, and for the same reasons, “a single material” should be changed to     --the material--.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 17 recites that the planar surface and the plurality of feature pairs are formed from a single material, but claim 13, from which claim 17 depends already recites that the planar surface and the plurality of feature pairs are formed from the same material.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent 7,940,525 to Letourneau.
Letourneau discloses an assembly comprising:
a planar surface (top surface of 20) formed form a material (Fig. 2; col. 4 lines 27-30);
a plurality of features pairs (21, 22) formed form a material of the planar surface (top surface of 20) (Fig. 2; col. 4 lines 24-33); 
a fan module (1) coupled to one of the plurality of feature pairs (21, 22) (Fig. 2; col. 4 lines 24-33); 
a second fan module (1) coupled to a second one of the plurality of feature pairs (21, 22) (Fig. 2; col. 4 lines 24-33); and

wherein the planar surface (top surface of 20) and the plurality of feature pairs (21, 22) are formed from the material in a molding operation (Fig. 2; col. 5 lines 40-44), and 
wherein the planar surface (top surface of 20) and the plurality of feature pairs (21, 22) are formed from the material in a metal forming operation (Fig. 2; col. 4 lines 30-32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2017/0265334 to Oliver in view of U. S. Patent 5,055,000 to Akhter.
Referring to claims 1-4 and 8-10, Oliver teaches an assembly comprising:
a planar surface (top surface of 302) (Fig. 3; paragraph [0014]);
a plurality of first features (304, 308, 312) disposed on the planar surface (top surface of 302) (Fig. 3; paragraph [0014]);

a fan module (316) coupled to one (304) of the first features of the plurality of first features (304, 308, 312) and the associated second feature (306) of the plurality of second features (306, 310, 314) (Fig. 3; paragraph [0014] and [0015]);
a second fan module (318) coupled to a second one (308) of the first features of the plurality of first features (304, 308, 312)  and a second one (310) of the associated second features of the plurality of second features (306, 310, 314) (Fig. 3; paragraph [0014] and [0015]); and
a second fan module (318) disposed adjacent to the first fan module (316) and coupled to a second one (308) of the plurality of first features (304, 308, 312) and a second one (310) of the associated second features plurality of second features (306, 310, 314) (Fig. 3; paragraph [0014] and [0015]); 
wherein the plurality of first features (304, 308, 312) and the plurality of second features (306, 310, 314) are disposed diagonally relative to each other and a front edge of the planar surface (top surface of 302) (Figures 2 and 3; paragraphs [0010] and [0014]-[0015]), and
further comprising a plurality of additional fan modules (318, 320) coupled together in a fan housing assembly (300) (Figures 2 and 3; paragraphs [0010] and [0014]-[0015]);

further comprising: a plurality of additional fan modules (318, 320) coupled together in a fan housing assembly (300); a first cable channel (124) disposed on a first side of the fan housing assembly (300); and a second cable channel (124) disposed on second side of the fan housing assembly (300) (Figures 1 and 3, paragraph [0010]).
Oliver is silent as to how the features 304, 306, 308, 310, 312, 314 are made.  Akhter teaches a housing which includes protruding features that are extruded from a planar surface (Fig. 6; col. 2 lines 13-23 and col. 4 lines 17-24).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the assembly taught by Oliver with the method of forming taught by Akhter in order to save manufacturing and assembly time and to reduce the cost of the assembly (col. 1 lines 46-48).
Claims 1, 5-7, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 7,940,525 to Letourneau in view of U. S. Patent 5,055,000 to Akhter.
Referring to claims 1 and 5-7, Letourneau teaches an assembly comprising:
a planar surface (top surface of 20) (Fig. 2; col. 4 lines 27-30);
a plurality of first features (21) disposed on the planar surface (top surface of 20) (Fig. 2; col. 4 lines 24-33);
a plurality of second features (22) disposed on the planar surface (top surface of 20), each second feature (22) associated with one of the first features of the plurality of first features (21) (Fig. 2; col. 4 lines 24-33); 

wherein the planar surface (top surface of 20), the plurality of first features (21) and the plurality of second features (22) are formed from a single material (Fig. 2; col. 4 lines 30-32);
wherein the plurality of first features (21) and the plurality of second features (22) are formed from a material of the planar surface (Fig. 2; col. 5 lines 40-44), and
wherein the planar surface (top surface of 20), the plurality of first features (21) and the plurality of second features (22) are formed from a single material in a metal forming operation (Fig. 2; col. 4 lines 30-32).
Letourneau does not teach extruded features.  Akhter teaches a housing which includes protruding features that are extruded from a planar surface (Fig. 6; col. 2 lines 13-23 and col. 4 lines 17-24).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the assembly taught by Letourneau with the method of forming taught by Akhter in order to save manufacturing and assembly time and to reduce the cost of the assembly (col. 1 lines 46-48).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2017/0265334 to Oliver in view of U. S. Patent 5,055,000 to Akhter and U. S. Patent 10,240,615 to Kho.
Oliver and Akhter teach an assembly comprising all the limitations of claim 1, as detailed above, and Oliver further teaches an assembly comprising:

Oliver and Akhter do not teach a plurality of fan housing assemblies.  Kho teaches an apparatus comprising a plurality of fan modules coupled together in a first fan housing (200A) assembly and a second fan housing assembly (200B) (Fig. 6; col. 7 lines 44-55).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the apparatus taught by Oliver with the second fan housing assembly taught by Kho in order to increase the amount of cooling provided.
Oliver teaches a fan housing assembly comprising cable channels 124 on both sides of the assembly, such that when arranged side by side with a second fan housing assembly, as taught by Kho, the second cable channel of the first fan housing assembly would be on the first side of the second fan housing assembly and there would be a third cable channel assembly 124 disposed on a first side of the second fan housing assembly as well as on a second side of the second fan housing assembly.
Claims 16 and 21 rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 7,940,525 to Letourneau in view of U. S. Patent Publication 2017/0265334 to Oliver.
Referring to claim 16, Letourneau teaches an assembly comprising all the limitations of claim 13, as detailed above, but does not teach features pairs which are disposed diagonally relative to each other and a front edge of the planar surface.  Oliver teaches an assembly wherein:
each of a plurality of feature pairs (304, 306, 308, 310, 312, 314) comprises a first feature (304, 308, 312) and a second feature (306, 310, 314) disposed diagonally relative to each other and a front edge of a planar surface (top surface of 302) (Figures 2 and 3; paragraphs [0010] and [0014]-[0015]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the apparatus taught by with the feature pairs taught by Oliver in order to use feature pairs which are not located in in front (upstream) of the fan, thereby allowing the fan to be located closer to the front edge and reducing the axial space needed for the assembly.
Referring to claim 21, Letourneau teaches an assembly comprising:
a planar surface (top surface of 20) formed form a material (Fig. 2; col. 4 lines 27-30);
a plurality of connectors (21, 22) formed from the material of the planar surface (top surface of 20) and extending from the planar surface (top surface of 20) (Fig. 2; col. 4 lines 27-30 and col. 6 lines 38-43); and
two or more adjacent fan modules (1), each coupled to one or more of the plurality of connectors (21, 22) (Fig. 2; col. 4 lines 27-30 and col. 6 lines 38-62).
Letourneau does not teach the fan module in contact with at least one side of another fan module.  Oliver teaches that the spacing between fans is used to control the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
Response to Arguments
Applicant's arguments filed July 28, 2021 have been fully considered but they are not persuasive.  Applicant argues that 
Oliver discloses at [0009] that “basepan 102 may be formed using sheet metal,” and “a first pin 110 and a second pin 112” which “pin may be a rod or a structure that protrudes from a substantially flat surface.” As such, it is clear that pins 110 and 112 of Oliver cannot be extruded from or formed from the sheet metal of basepan 102.

However, the examiner fails to see how this disclosure means that “a structure that protrudes from a substantially flat surface” as taught by Oliver, cannot be extruded from the “substantially flat surface” taught by Oliver.  Akhter teaches structures protruding from a substantially flat surface, which are formed by extrusion (Fig. 2; col. 4 lines 17-24).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746